Name: Commission Regulation (EEC) No 3112/88 of 10 October 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/ 12 Official Journal of the European Communities 11 . 10. 88 COMMISSION REGULATION (EEC) No 3112/88 of 10 October 1988 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 749 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7. 1988, p . 7. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 11 . 10 . 88 Official Journal of the European Communities No L 278/13 ANNEX I 1 . Operation Nos ('): 546 to 558 , 604 to 608, 924 and 925/88 2. Programme : 1988 3 . Recipient : Euronaid, Rhijngeeseterstaatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Haiti , Lebanon, Colombia, Peru, Rwanda, Uganda, Ivory Coast, Tanzania, Malawi, Ecuador, Central African Republic, Madagascar 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA9) 8 . Total quantity : 2 125 tonnes (3 663 tonnes of cereals) 9 . Number of lots : eight A. 108 tonnes (in 2 parts : I : 36 tonnes ; II : 72 tonnes) B : 100 tonnes C : 100 tonnes D : 100 tonnes E :- 96 tonnes (3 parts : I : 36 j tonnes ; II : 12 tonnes ; III : 48 tonnes) F : 108 tonnes (4 parts : 1 : 12 tonnes ; II : 12 tonnes ; III : 12 tonnes ; IV : 72 tonnes) G : 108 tonnes (3 parts : I : 12 tonnes ; II : 84 tonnes ; III : 12 tonnes) H : 1 405 tonnes (5 parts : 1 : 150 tonnes ; II : 60 tonnes ; III : 420 tonnes ; IV : 475 tonnes ; V : 300 tonnes) 1 0 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.3) (in 20-foot containers 'FCL/LCL shipper's countload and stowage') f) marking on the bags in letters at least 5 cm high :  A : I : 'ACCIÃ N N ° 546/88 / COPOS DE AVENA / PERÃ  DKW / 82327 / LIMA VIA CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA ' DISTRIBUCIÃ N GRATUITA' II : 'ACTION N" 547/88 / FLOCONS D'AVOINE / HAÃ TI / CARITAS BELGICA / 80234 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  B : . 'ACTION N" 548/88 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 81504 / PORT-AU ­ PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRI ­ BUTION GRATUITE'  C : 'ACTION N » 924/88 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 81504A / PORT-AU ­ PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRI ­ BUTION GRATUITE'  D : 'ACTION N ° 925/88 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 81504B / PORT-AU ­ RINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRI ­ BUTION GRATUITE'  E : I : ACTION No 549/88 / ROLLED OATS / LEBANON / WCC / 80720 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' II : 'ACTION N0 550/88 / FLOCONS D'AVOINE / CÃ TE-D'IVOIRE / AATM / 81708 / ABIDJAN / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' III : 'ACTION N ° 551 /88 / FLOCONS D'AVOINE / RÃ PUBLIQUE CENTRAFRICAINE / AATM / 81707 / BANGUI VIA DOUALA / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  F : I : 'ACTION N ° 552/88 / FLOCONS D'AVOINE / MADAGASCAR / AATM / 81709 / FIANARANTSOA VIA TOAMASINA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' II : 'ACTION N0 553/88 / FLOCONS D'AVOINE / MADAGASCAR / AATM / 81710 / TOAMASINA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' III : 'ACTION N" 554/88 / FLOCONS D'AVOINE / MADAGASCAR / AATM / 81711 / TOLIARY / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' IV : 'ACTION N ° 555/88 / FLOCONS D'AVOINE / RWANDA / CARITAS . BELGICA / 80235 / KIGALI VIA MOMBASA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 11 . 10 . 88No L 278/ 14 Official Journal of the European Communities  G : I : 'ACTION No 556/88 / ROLLED OATS / UGANDA / DKW / 82329 / SOROTI VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' II : 'ACTION No 557/88 / ROLLED OATS / MALAWI / CARITAS ITALIANA / 80608 / LILONGWE VIA DAR ES SALAAM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' III : 'ACTION No 558/88 / ROLLED OATS / TANZANIA / DKW / 82328 / KIGOMA VIA DAR ES SALAAM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION'  H : I : 'ACCIÃ N N ° 604/88 / COPOS DE AVENA / COLOMBIA / CARITAS NEERLANDICA / 80318 / BOGOTÃ  VÃ A SANTA MARÃ A / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' II : 'ACCIÃ N N ° 605/88 / COPOS DE AVENA / ECUADOR / CARITAS NEERLANDICA / 80320 / GUAYAQUIL / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' III : 'ACCIÃ N N ° 606/88 / COPOS DE AVENA / PERÃ  / CARITAS NEERLANDICA / 80323 / AYACUCHO VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' IV : 'ACTION N0 607/88 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLANDICA / 80321 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE' V : 'ACTION N0 608/88 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 81505 / PORT-AU- PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  ¢ 17. Period for making the goods available at the port of shipment :  A, B, C, D, E, F and G : 1 to 15 December 1988 ,  H : 1 to 15 January 18 . Deadline for the supply :  19 . Procedure for determing the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 25 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment :  A, B, C, D, E, F and G : 15 to 30 December 1988 ,  H : 15 to 30 January 1989 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58,' 200, rue de la Loi , B- 1 049 Bruxelles, telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988, page 7 11 . 10 . 88 Official Journal of the European Communities No L 278/15 ANNEX II 1 . Operation No ('): 250/88 2. Programme : 1988 J. Recipient : Euronaid, Rhijngeestersstratweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Nicaragua 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A; 9) 8 . Total quantity : 50 tonnes (86 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . B. 3)  marking on the bags in letters at least 5 cm high : 'ACCIÃ N N? 250/88 / COPOS DE AVENA / NICARGUA / CEBEMO / 89002 / CORINTO / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 11 . Method of mobilization : the Community market 12. Stage of . supply : free at port of shipment 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for . making the goods available at the port of shipment : 1 to 15 December 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 25 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Commission Regulation (EEC) No 2670/88 in Offi ­ cial Journal of the European Communities No L 239 of 30 August 1988 , p. 7. No L 278/ 16 Official Journal of the European Communities 11 . 10 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the 'product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents : '  phytosanitary certificate,  certificate or origin. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  »  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1.8.1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. Q Supply free-at-port-pf-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer : Should containers be used on an FCL/FCL or FCL/LCL basis, all costs to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the reci ­ pient, the refund of the costs within the meaning of the said provisions does not include the THC. Should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense.